Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Applicant’s argument filed on 7/21/2022, the claims 1, 3-15, and 17-20 are pending in this application.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 7/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 14-17 and 19-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Tullis et al. (U.S. Pub. 2014/0330821 A1) in view of Gray et al. (U.S. Pub. 2017/0017903 A1).
	With respect to claims 1, 15, Tullis et al. discloses a method comprising:
receiving, by a computing device via an analytics user interface, a query to be applied to a dataset (i.e., “external application such as a browser 502 may provide an interface to the application 508. The browser 502 may provide search control 504 to initiate a query based on data 510 of visualization 514” (0043)); 
determining, based on the query and a recommendation engine, a plurality of recommended result elements and associated visualization elements (i.e., “The application 508 may receive a query request from the external application (browser 502). Contextual information about the data 510 may be used to generate the query as discussed in relation to FIG. 2. The application may display the constructed query in its controls 512 and execute the query. The results may be displayed on the application 508 as well as the interface on the browser 502 as suggested actionable items 506.  In response to activation of one of the suggested actionable items 506 in the browser 502, the application may apply updates found in the result to the visualization 514” (0043));  
providing, via the analytics user interface, the plurality of recommended result elements and associated visualization elements (i.e., “The application 508 may receive a query request from the external application (browser 502). Contextual information about the data 510 may be used to generate the query as discussed in relation to FIG. 2. The application may display the constructed query in its controls 512 and execute the query. The results may be displayed on the application 508 as well as the interface on the browser 502 as suggested actionable items 506.  In response to activation of one of the suggested actionable items 506 in the browser 502, the application may apply updates found in the result to the visualization 514” (0043));  
receiving, via the analytics user interface, a selection of at least one recommended result element of the plurality of recommended result elements  (i.e., “In response to selection of one of the actionable items, the application may update the visualization 408 or display new visualizations as described previously” (0041) and “Alternative queries may be presented to a user for selection before execution of the query”(0005 and alternative queries are one of recommended result election claimed invention) or “the application may auto-generate queries by matching prior queries to the contextual information and presenting the matching queries to the user for selection of the query 222.”(0029) or “FIG. 2 illustrates an example of recommending context based actions for data visualizations according to embodiments. Diagram 200 displays an application 212 generating context based results 220 which are presented as actionable times to serve as updates to visualization 216 in response to query 222” (0025)), wherein the at least one recommended result element is indicative of at least one dimension of a plurality of dimensions of the dataset (i.e., “The visualization 106 is presented by an application such as a data visualization application presenting data and associated visualizations. The visualization 106 may be a graph, a chart, a 3-dimensional (3D) representation, a graphic, an image, a video, etc.” (0022) and ‘The application may analyze contextual information associated with the data 214 to enhance the initial query prior to submission to search service 224. Alternatively, the application may auto-generate queries by matching prior queries to the contextual information and presenting the matching queries to the user for selection of the query 222” (0029) and fig. 2 shows context information associated with data 214 is one dimension, further, the visualization chart can be 3 dimensional, therefore, the dataset has to be 3 dimensional as claimed invention and (i.e., “search index is a data cube.  Data cubes index data based on multiple criteria.  Data cubes present instant access to data analysis based on the criteria parameter.  The Query engine may prioritize query submission based on indexed data resource followed by other data resources.  Result 304 may be retrieved fast than other resources because of the indexed nature of the search index 302” (0033));  
 determining, based on the query, the at least one recommended result element, and a selection of at least one recommended visualization element (“FIG. 2 illustrates an example of recommending context-based actions for data visualizations according to embodiments. Diagram 200 displays an application 212 generating context based results 220 which are presented as actionable times to serve as updates to visualization 216 in response to query 222” (0025) or “the application may detect the user interacting with a portion of the visualization 216. In response to the interaction with the portion, the application may display prior queries associated with the portion for a user to select a query 222 matching the user's intent. ‘’ (0029)), a query result, wherein the query result is associated with the query, the at least recommended one result element, and the at least one recommended visualization element and wherein the query result comprises a portion of the dataset associated with the at least one dimension (i. “the application may detect the user interacting with a portion of the visualization 216. In response to the interaction with the portion, the application may display prior queries associated with the portion for a user to select a query 222 matching the user's intent. ‘’ (0029)); and 
generating, based on the at least one recommended visualization element, a visualization of the query result (i.e., “the results 220 may be displayed as graphic representations of updates that may be applied to the visualization 216. In another example scenario, the results 220 may be displayed as graphic representations of new visualizations. An example may include a pie chart showing at least one result to the query 222. “(0030)).  
But, Tullis et al. does not explicitly teaching a machine learning module of a recommendation engine.  However, Gray et al. discloses a machine learning module of a recommendation engine (i.e., “In machine learning, a response variable, which may occasionally be referred to herein as a “response,” refers to a data feature containing the objective result of a prediction. A response may vary based on the context (e.g., based on the type of predictions to be made by the machine learning model). For example, responses may include, but are not limited to, class labels (classification), targets (generically, but particularly relevant to regression), rankings (ranking/recommendation), ratings (recommendation), dependent values, predicted values, or objective values”(0042) or “the operations further include determining a first analysis phase of the first machine learning object and a history of analysis associated with the one or more of the first machine learning object and the second machine learning object related to the first machine learning object in the first context. ” (0012) or “the user interface oriented around a first machine learning object in a data science process; determine a first context associated with the first machine learning object in the data science process; identify a second machine learning object related to the first machine learning object in the first context” (0009)).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include machine learning in order to save time, easier for enterprise to adopt and provides intuitive user interface for the management and visualization of models, experiments, dataset, project and action for the stated purpose has been well known in the art as evidenced by teaching of  Gray et al et al (0007).  Both references teach the same field such as recommendation, visualization.  
With respect to claims 2, 16, Tullis et al. discloses wherein the recommendation engine comprising a machine learning module (i.e., “In response to selection of one of the actionable items, the application may update the visualization 408 or display new visualizations as described previously. The application may merge models and select appropriate format, style, and other attributes of the visualization when incorporating query result in the visualization” (0041) and the application keep update and display so it is learning machine as claimed invention)
With respect to claims 3, 17, Tullis et al. discloses element wherein the machine learning module is trained based on one or more training datasets and a plurality of queries associated with the training dataset (i.e., “In response to selection of one of the actionable items, the application may update the visualization 408 or display new visualizations as described previously. The application may merge models and select appropriate format, style, and other attributes of the visualization when incorporating query result in the visualization” (0041) and the application keep update and display so it is learning machine as claimed invention).
With respect to claims 5, 19, Tullis et al. discloses wherein the at least one dimension comprises at least one of the datasets, and wherein the at least one classification variable defines the portion the dataset (fig. 2 shows the data set 214and visualization 216 shows variable)
With respect to claim 6, Tullis et al. discloses further comprising: determining, by the recommendation engine and based on the query, one or more of an analysis intent associated with the query or a context associated with the query (i.e.,  The application may analyze contextual information associated with the data 214 to enhance the initial query prior to submission to search service 224”(0029));  wherein the plurality of recommended result elements is based on one or more of the analysis intent or the context (i.e.,  the application may auto-generate queries by matching prior queries to the contextual information and presenting the matching queries to the user for selection of the query 222.”(0029).
With respect to claims 7, 20, Gaskill et al. discloses further comprising: providing, via the analytics user interface, a plurality of visualization elements associated with the selected at least one recommended result element, wherein the plurality of visualization elements comprises the at least one recommend visualization element (i.e., “the application may detect the user interacting with a portion of the visualization 216. In response to the interaction with the portion, the application may display prior queries associated with the portion for a user to select a query 222 matching the user's intent. ‘’ (0029))))); and 
receiving, via the analytics user interface, a selection of the at least one recommend visualization element (i.e., “the application may detect the user interacting with a portion of the visualization 216. In response to the interaction with the portion, the application may display prior queries associated with the portion for a user to select a query 222 matching the user's intent. ‘’ (0029))).
With respect to claim 8, Tullis et al. discloses method comprising:  
 (a) receiving, by a computing device via an analytics user interface, a query and a selected result element, wherein the result element is one of a plurality of result elements and is indicative of at least one dimension of a plurality of dimensions of a dataset (i.e., “external application such as a browser 502 may provide an interface to the application 508. The browser 502 may provide search control 504 to initiate a query based on data 510 of visualization 514” (0043)); 
(b) determining, based on the query and the result element, a query result comprising a portion of the dataset associated with the at least one dimension (i.e., “Diagram 200 displays an application 212 generating context based results 220 which are presented as actionable times to serve as updates to visualization 216 in response to query 222” (0025)); 
(c) receiving a selection of a visualization element from a plurality of visualization elements to apply to the query result, wherein the plurality of visualization element s are provided at the analytics user interface based one result element selected at the user interface (i.e., “(i.e., “The application 508 may receive a query request from the external application (browser 502). Contextual information about the data 510 may be used to generate the query as discussed in relation to FIG. 2. The application may display the constructed query in its controls 512 and execute the query. The results may be displayed on the application 508 as well as the interface on the browser 502 as suggested actionable items 506.  In response to activation of one of the suggested actionable items 506 in the browser 502, the application may apply updates found in the result to the visualization 514” (0043) and “FIG. 2 illustrates an example of recommending context based actions for data visualizations according to embodiments. Diagram 200 displays an application 212 generating context based results 220 which are presented as actionable times to serve as updates to visualization 216 in response to query 222” (0025) or “the application may detect the user interacting with a portion of the visualization 216. In response to the interaction with the portion, the application may display prior queries associated with the portion for a user to select a query 222 matching the user's intent. ‘’ (0029)),);  
(d) generating a training dataset based on the query, the result element, and the visualization element (i.e., “In response to selection of one of the actionable items, the application may update the visualization 408 or display new visualizations as described previously. The application may merge models and select appropriate format, style, and other attributes of the visualization when incorporating query result in the visualization” (0041) and the application keep update and display so it is learning machine as claimed invention)
); and 
(e) training a recommendation engine using the training dataset (i.e., “In response to selection of one of the actionable items, the application may update the visualization 408 or display new visualizations as described previously. The application may merge models and select appropriate format, style, and other attributes of the visualization when incorporating query result in the visualization” (0041) and the application keep update and display so it is learning machine as claimed invention and back group at 0002 discloses “a result, a disconnect exists between users interacting with visualizations, associated data, and data resources to generate complex data analysis results.” and Examiner assert generate complex data analysis results is training a dataset as claimed invention)
  With respect to claim 9, Tullis et al. discloses further comprising: (f) repeating steps (a)-(e) for at least one of, each query of a plurality of queries, each result element of the plurality of elements, or each visualization element of the plurality of visualization elements (i.e., “In response to selection of one of the actionable items, the application may update the visualization 408 or display new visualizations as described previously. The application may merge models and select appropriate format, style, and other attributes of the visualization when incorporating query result in the visualization” (0041)).
With respect to claim 11, Tullis et al. discloses wherein at least one dimension comprises at least one classification variable of the dataset, and wherein the at least classification variable defines the portion of the dataset (fig. 2 shows the data set 214and visualization 216 shows variable)
With respect to claim 14, Tullis et al. discloses wherein the visualization element is associated with the result element (i.e. (i.e., “The application 508 may receive a query request from the external application (browser 502). Contextual information about the data 510 may be used to generate the query as discussed in relation to FIG. 2. The application may display the constructed query in its controls 512 and execute the query. The results may be displayed on the application 508 as well as the interface on the browser 502 as suggested actionable items 506.  In response to activation of one of the suggested actionable items 506 in the browser 502, the application may apply updates found in the result to the visualization 514” (0043)));  
Claims 4, 10, 12-13 and 18 are rejected under 35 U.S.C 103(a) as being unpatentable over Tullis et al. (U.S. Pub. 2014/0330821 A1), Gray et al. (U.S. Pub. 2017/0017903 A1) and further in view of Lee et al.  (U.S. Pub. 2015/0379429 A1).
With respect to claims 4, 10, 18, Tullis et al. and Gray et al. disclose all limitation recited in claim 1 and 15 except wherein the plurality of recommended result elements and associated visualization elements are provided based on an experience level associated with a user of the analytics user interface.  However, Lee et al. discloses wherein the plurality of recommended result elements and associated visualization elements are provided based on an experience level associated with a user of the analytics user interface (i.e., “At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation” (0078)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Lee et al.’s features in order to improve prediction and decision of the learning machine for the stated purpose has been well known in the art as evidenced by teaching of Lee et al. (0003).
With respect to claim 12, Tullis et all. discloses the method of claim 10, wherein step (a) further comprises: determining, by the recommendation engine and based on the query, one or more of an analysis intent associated with the query or a context associated with the query (i.e., “In response to detecting a query request associated with the visualization, contextual information for the data is used to construct a query” (abstract)).
 With respect to claim 13, Tullis et al. discloses the method of claim 12, wherein the result element is associated with one or more of the analysis intent or the context (i.e., “In response to detecting a query request associated with the visualization, contextual information for the data is used to construct a query” (abstract)).
Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             August 27, 2022